DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 16/960,602 filed on 7/8/2020.
Currently, claims 1-32 are pending and examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate both upward groove and upward flank (see page 21, lines 15-16).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” or “The present invention”, etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-32 are objected to because of the following informalities: claim 1, lines 34-36; a phrase “centreline” should read as --centerline --.  Appropriate correction is required. Claims 2-32 depending upon the objected claim 1 are also objected. Claims 2, 7-9, 11-12; having the same issues as mentioned are objected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Re claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Claims 2-32 depending upon the rejected claim 1 are also rejected.  Claims 23, 28, 31; having the same issues as mentioned are rejected.
Re claim 1, lines 7, 11; a citation “which” is confusing and indefinite because it is not clear “which” referring to which structure?
Re claim 1, lines 16-17, 20-21, 24-25, 28-29; the phrase "for instance" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Claim 3 having the same issues is rejected. 
Re claim 1, lines 16-17, 21, 24-25, 29; a citation “the form” does not have a proper antecedent basis. Correction is required. Claims 3, 
Re claim 1, line 34; a phrase "and/or" renders the claim(s) indefinite because it is unclear whether the Applicant intended to claim either a combination “and” or an alternation “or” but not both? Clarification is required. For examination purposes, the claims are being treated as an alternation “or”; thus the following limitations after the phrase “or” is an option and not necessary required. Claims 2, 6, 8, 19, 20, 27; having the same issues as mentioned are also rejected. 
Re claim 2, line 4; a citation “the maximum height” does not have a proper antecedent basis. Correction is required. 
Re claim 10, lines 2-3; the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Claims 20, 29; having the same issues as mentioned are rejected.
Re claim 10, line 3; a citation “a flat” is confusing and indefinite because it is not clear that if this “a flat” is the same “a flat” cited in line 2? Clarification is required. 

Re claim 19, lines 3-4; a citation “at least partially” is confusing and indefinite because it is not clear that how much/far “at least partially”? Clarification is required. Claims 22, 29; having the same issues as mentioned are rejected.
Re claim 30, line 2; a citation “the minimal thickness” does not have a proper antecedent basis. Correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2020/0063443 to Boucke et al. (‘Boucke’).
Re claims 1, 32: Boucke discloses a panel 101 (Fig. 1), in particular a floor panel (par. [0072], lines 1-2) or wall panel, comprising: a centrally located core 102 provided with an upper side and a lower side, which core defines a plane; at least one first coupling part 103 and at least one second coupling part 104 connected respectively to opposite edges of the core 102, which first coupling part 103 comprises an upward tongue 105, at least one upward flank 106 lying at a distance from the upward tongue 105 and an upward groove 109 formed in between the upward tongue 105 and the upward flank 106 wherein the upward groove 109 is adapted to receive at least a part of a downward tongue 110 of a second coupling part of an adjacent panel: which second coupling part comprises a downward tongue 110, at least one downward flank 111 lying at a distance from the downward tongue 110, and a 
Re claim 2: wherein a horizontal centreline of the third locking element and/or a horizontal centreline of the fourth locking element is situated in between the horizontal centreline of the second locking element and the horizontal line defining the maximum height of the upward tongue 105.

Re claim 4: wherein one locking element of the third locking element and the fifth locking element is formed by a bulge and one other locking element of the third locking element and fifth locking element is formed by a recess 113.
Re claim 5: wherein one locking element of the fourth locking element and the sixth locking element is formed by a bulge and one other locking element of the fourth locking element and sixth locking element is formed by a recess 109a.
Re claim 6: wherein the third locking element and fifth locking element have different shapes, and/or wherein the fourth locking element and sixth locking element have different shapes (see Fig. 1).
Re claim 7: wherein a centreline of the fifth locking element and a centreline of the sixth locking element are situated above a centreline of the third locking element (Fig. 1).
Re claim 8: wherein a centreline of the fifth locking element and/or a centreline of the sixth locking element are situated in between the horizontal centreline of the first locking element and (ii) the horizontal line defining the maximum height of the upward tongue 105.
Re claim 9: wherein the transition between the side of the upward tongue 105 facing away from the upward flank 106, and the upper side of the upward tongue 105, defines a convex vertex, and wherein a centreline of the fourth locking element substantially coincides with a centreline of said convex vertex (near 105e).

Re claim 11: wherein the transition between the downward flank 111 and the upper side of the downward groove 112 defines a concave vertex (e.g. between 112a/113), and wherein a centreline of the third locking element is situated in between a centreline of said concave vertex and a centreline of said second locking element (Fig. 1).
Re claim 12: wherein the transition between the downward flank 111 and the upper side of the downward groove 112 defines a concave vertex (between 112a/1130, and wherein a centreline of the third locking element substantially coincides with a centreline of said concave vertex.
Re claim 13: wherein the upper side of the upward tongue 105 is downwardly inclined in a direction away from the upward flank 106.
Re claim 14: wherein the upper side of the downward groove 112 is downwardly inclined in a direction towards the downward flank 111.
Re claim 15: wherein the substantially complete upper side of the upward tongue 105 is flat (at 105d).
Re claim 16: wherein the side of the upward tongue 105 facing away from the upward flank 106 comprises two substantially vertical side parts, wherein the first locking element is situated in between said substantially vertical side parts (Fig. 1).
Re claim 17: wherein at least a part of a side of the upward tongue 105 facing toward the upward flank 106 is inclined with respect to a vertical direction and is angled towards the upward flank 106; and wherein at least a part of a side of the downward tongue 110 facing toward the downward flank is inclined with respect to a vertical direction (Fig. 1).

Re claim 19: wherein the part of the side of the downward tongue 110 facing away from the downward flank and/or at least a part of the upward flank is at least partially curved or inclined, wherein the third and/or fourth locking element is located on the at least partially curved or inclined part (Fig. 1).
Re claim 20: wherein an upper part of the upward flank and/or an upper part of the side of the downward tongue 110 facing away from the downward flank is provided with a bevel (at 110b), wherein, preferably, the third and fourth locking elements are located at a distance from the lowest part of the bevel.
Re claim 21: wherein the third locking element is located inward compared to an upper part of the side of the downward tongue 110 facing away from the downward flank.
Re claim 22: wherein the third locking element is an outward bulge 107, and the fourth locking element is a recess, wherein in particular the outward bulge is at least partially circular in cross section (see Fig. 1).
Re claim 23: wherein between the downward tongue 110 and the core 102 of the panel 101 a bridge part is present, connecting the downward tongue 110 to the core 102, wherein, in particular, the bridge part has a variable thickness between the core and the downward tongue 110.
Re claim 24: wherein the third and fourth 15 locking elements are arranged at a higher level compared to the level of the first and second locking elements (see Figs. 2b-4b).
Re claim 25: wherein the third and fourth locking elements are arranged at a lower level compared to the highest point of the upward tongue 105 (see Figs. 1-4b).

Re claim 27: wherein the third and fourth locking elements are adapted for co-action to provide a vertical locking and/or wherein the first and second locking elements are adapted for co-action to provide a vertical locking (see Figs. 2b, 3b, 4b).
Re claim 28: wherein the second coupling part is configured to deform at least temporary during coupling, in particular the bridge part of the second coupling part (see Figs. 2b, 3b, 4b).
Re claim 29: wherein, in a coupled condition, a gap (see Figs. 2b, 3b, 4b) is present between the upper side of the upward tongue 105 and the upper side of the downward groove 112, wherein the gap preferably widens from the side of the upward tongue facing towards the upward flank to the downward flank.
Re claim 30: wherein the minimal thickness of the second coupling part, in particular the bridge thereof, is less than half the total thickness of the panel 101 (see Fig. 1).
Re claim 31: wherein beneath the first coupling element, in particular beneath the upward tongue thereof, a space is present (see Figs. 2b, 3b, 4b), such that, when placed on the floor, a gap exists between the upward tongue and the floor the panel is placed on. The language "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information

 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale